[Cite as State v. Dawson, 2014-Ohio-4382.]



                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 100901



                                      STATE OF OHIO
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                   JOEVON DAWSON
                                                       DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-13-575791-A

              BEFORE:           Blackmon, J., Rocco, P.J., and Kilbane, J.

              RELEASED AND JOURNALIZED:                    October 2, 2014
ATTORNEYS FOR APPELLANT

Robert L. Tobik
Cuyahoga County Public Defender

By: John T. Martin
Assistant Public Defender
310 Lakeside Avenue
Suite 200
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Brett Hammond
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




PATRICIA ANN BLACKMON, J.:
       {¶1} Appellant Joevon Dawson (“Dawson”) appeals his guilty plea to having a

weapon while under disability and assigns the following sole assigned error for our

review:

       The plea colloquy was insufficient because the defendant was not told that
       the jury was required to be unanimous in any decision to convict the
       defendant.

       {¶2} Having reviewed the record and pertinent law, we affirm Dawson’s

conviction. The apposite facts follow.

       {¶3} The Cuyahoga County Grand Jury indicted Dawson for felonious assault

with one-and three-year firearm and forfeiture specifications attached, tampering with

evidence, and having a weapon while under disability with a forfeiture specification

attached. The charges arose from Dawson firing a 9 mm semiautomatic handgun at the

floor during an altercation.

       {¶4} Pursuant to a plea agreement, Dawson agreed to plead guilty to having a

weapon while under disability along with the forfeiture specification. The other two

counts were nolled. The trial court sentenced Dawson to an agreed sentence of one year

in prison, and Dawson was required to forfeit his handgun.

                                         Guilty Plea

       {¶5} In his sole assigned error, Dawson argues his plea was not knowingly,

intelligently, or voluntarily entered, because the trial court failed to advise him that a jury

was obligated to unanimously find him guilty if a trial were held.
       {¶6} Crim.R. 11(C)(2)(c) provides that the court may not accept a plea of guilty

or no contest without first addressing the defendant personally and doing all the

following:

       Informing the defendant and determining that the defendant understands

       that by the plea the defendant is waiving the rights to a jury trial, to confront

       witnesses against him or her, to have compulsory process for obtaining

       witnesses in the defendant’s favor, and to require the state to prove the

       defendant’s guilt beyond a reasonable doubt at a trial at which the defendant

       cannot be compelled to testify against himself or herself.

       {¶7} The rights enunciated in Crim.R. 11(C)(2)(c) are constitutional in nature.

State v. McGinnis, 8th Dist. Cuyahoga No. 99918, 2014-Ohio-2385. In State v. Veney,

120 Ohio St. 3d 176, 2008-Ohio-5200, 897 N.E.2d 621, the Supreme Court of Ohio

reaffirmed that strict compliance is required when advising the defendant of the

constitutional rights he is waiving by pleading guilty or no contest. Id. at ¶ 18. “When a

trial court fails to strictly comply with this duty, the defendant’s plea is invalid.” Id.

       {¶8}    At the plea hearing in this case, the trial court advised Dawson that he was

waiving his right to a jury trial. Dawson contends the trial court was also obligated to

inform him that the verdict reached by a jury had to be unanimous. However, a trial

court does not need to inform the defendant that a jury verdict must be unanimous in

order to comply with Crim.R. 11. State v. Ketterer, 111 Ohio St. 3d 70, 2006-Ohio-5283,

855 N.E.2d 48, ¶ 68, and State v. Fitzpatrick, 102 Ohio St. 3d 321, 2004-Ohio-3167, 810
N.E.2d 927, ¶ 44 (concluding in the context of a jury trial waiver that the trial court was

not required to specifically advise defendant on the need for juror unanimity). Courts

have applied this analysis to the waiver of a right to a jury trial in the form of a guilty

plea. See State v. Coleman, 9th Dist. Summit No. 26008, 2012-Ohio-1712; State v.

McGrady, 2d Dist. Greene No. 2009 CA 60, 2010-Ohio-3243; State v. Howdyshell, 5th

Dist. Muskingum No. CT 2008-0040, 2009-Ohio-4238, ¶ 9-13; State v. Simpson, 10th

Dist. Franklin No. 07AP-929, 2008-Ohio-2460, ¶ 11-12; State v. Woodland, 6th Dist.

Wood No. WD-03-044, 2004-Ohio-2772; State v. Pons, 1st Dist. Montgomery No.

7817, 1983 Ohio App. LEXIS 12142 (June 1, 1983). Our research has not revealed any

district in Ohio that requires the trial court to advise the defendant that the jury’s verdict

must be unanimous.

       {¶9} Thus, because Crim.R. 11(C)(2) does not require that the trial court inform

the defendant that a jury verdict must be unanimous, the trial court’s simple advisement

that Dawson was waiving his right to a jury trial was in compliance with the rule.

Accordingly, Dawson’s sole assigned error is overruled.

       {¶10} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to the Cuyahoga County Court of

Common Pleas to carry this judgment into execution. The defendant’s conviction having
been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



PATRICIA ANN BLACKMON, JUDGE

KENNETH A. ROCCO, P.J., and
MARY EILEEN KILBANE, J., CONCUR